DETAILED ACTION
Allowable Subject Matter
Claims 7, 9-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 7, the prior art teaches a method comprising: 
emitting, by at least one graphic design tool comprising a virtual particle emitter, virtual particles to a target object within a scene; 
identifying emitter data from the virtual particle emitter, particle data relevant to the virtual particles emitted by the virtual particle emitter, and object data relevant to the target object, wherein the object data is defined by a first set of procedural textures; 
determining trajectories for the virtual particles as a function of the emitter data and the particle data; 
generating, for virtual particle impacts with the target object, continuous parameterized traces along one or more surfaces of the target object based on the emitter data; 
performing graphical effects along the one or more surfaces based on the object data and parameterized trace data by: 
identifying superimposed crack traces comprising a point of a common path from a portion of the parameterized trace data; and 
for the virtual particle impacts, generating a second set of procedural textures for the target object, taking into account the object data and the graphical effects; and 
integrating the second set of procedural textures with the target object.



Responsive to Office Action mailed March 11, 2021. Therefore, Claim 7 a whole is allowable.
Furthermore, when considering the amended Claims 15 and 22 as a whole, the independent claims are allowable on substantially same rationale. The corresponding dependent claims are allowable accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611